NUMBER 13-18-00568-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

SERVICE CORPORATION INTERNATIONAL
AND SCI TEXAS FUNERAL SERVICES, INC.
JOINTLY D/B/A VALLEY MEMORIAL GARDENS;
OCTAVIO PADILLA, AND DANIEL GARZA,                                         Appellants,

                                           v.

VIRGINIA MARTINEZ, ET AL.,                                                  Appellees.


                   On appeal from the 398th District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
         Memorandum Opinion by Chief Justice Contreras

      This is an interlocutory appeal of an order, dated September 24, 2018, granting in

part and denying in part a motion to compel arbitration filed by appellants. We abated the

appeal on February 19, 2019, pursuant to the joint request of the parties. Appellants have
now filed an “Unopposed Motion to Dismiss Appeal and Issue Mandate” stating that the

parties have executed a settlement agreement and the trial court has signed an order

dismissing the underlying case. Appellants ask us to dismiss the appeal and issue the

mandate immediately with our judgment. Appellants further represent that the parties

agreed that costs of court shall be taxed against the party incurring same.

       This Court, having considered the documents on file and appellants’ motion, is of

the opinion that the motion should be granted. Accordingly, we GRANT appellants’

motion, REINSTATE the appeal, and DISMISS the appeal in accordance with appellants’

request. See TEX. R. APP. P. 42.1(a)(2)(B). As per the parties’ agreement, costs of court

shall be taxed against the party incurring same. See TEX. R. APP. P. 42.1(d). Pursuant

to the parties’ request, our mandate will issue forthwith. See TEX. R. APP. P. 18.1(c).


                                                               DORI CONTRERAS
                                                               Chief Justice

Delivered and filed the
13th day of June, 2019.




                                            2